Citation Nr: 1449040	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cervical spine condition caused by participation in a VA compensated work therapy (CWT) program.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation for a cervical spine condition that he alleges was due to injury on October 23, 2007, during his participation in a VA compensated work therapy (CWT) program or similar rehabilitation program.  Specifically, he asserts that the injury was due to moving 20 televisions and cabinets as part of his work program duties.

38 U.S.C.A. § 1151(a)(2) provides for VA compensation for qualifying additional disability (in the same manner as if such additional disability was service-connected) that was not due to a veteran's own willful misconduct and was proximately caused by (A) the provision of training and rehabilitation services by the Secretary as part of an approved chapter 31 rehabilitation program, or (B) participation in a CWT program under section 1718.  See also 38 C.F.R. § 3.361 (2013).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the CWT program upon which the claim is based to the veteran's condition after program has stopped.  38 C.F.R. § 3.361(b) (2013).

At the outset, the Board notes that VA records in the claims file clearly reflect that the Veteran was performing duties as part of VA's Incentive Therapy program (a.k.a. "IT" program), which is apparently a type of CWT program according to information about these programs publicly available on VA's website.

The Board also notes by way of background that March 2012 and February 2013 rating decisions granted separate claims of the Veteran under 38 U.S.C.A. § 1151 for additional disability of the right shoulder and lumbar spine, respectively, due to the same incident in October 2007 involving moving televisions and cabinets as part of the Veteran's IT program duties.

With regard to the Veteran's claim herein involving his cervical spine, the Veteran was provided with a VA examination in May 2013 (with a December 2013 addendum).  The examiner essentially opined that he was unable to provide an etiological opinion or any baseline of severity because there was no record of the Veteran's cervical spine condition shortly prior to the October 2007 incident.  The examiner also noted (in error) that the first record of complaint was in April 2009 after moving televisions.  While the Board does acknowledge an April 2009 VA treatment record (Houston) reflecting the Veteran's complaints of neck pain due to moving televisions, this was by far not the first record of complaint, as explained in detail below, and after a careful review of the history of the Veteran's neck condition, it is clear that the Veteran was referencing the incident moving televisions in October 2007, not a new incident in April 2009.  Also, the examiner also noted that an April 2010 VA neurosurgery record reflects the Veteran reported hurting his neck moving a refrigerator, but the Board notes that this record is not associated with the claims file, and it is not clear whether it is outstanding or if the citation by the examiner was in error.  Therefore, the Board finds that this matter should be remanded so that any outstanding April 2010 neurology records from the VA medical centers in Dallas, Houston, and New Orleans may be associated with the claims file.

As noted above, the VA examiner erroneously noted that the first record of complaint was in April 2009.

In fact, the Veteran's records from the Social Security Administration (SSA) note a history of a 1982 neck injury in a motor vehicle accident.  These 1982 treatment records, however, have not been associated with the claims file.  Therefore, the Board finds that this matter should be remanded to obtain these records.

Next, September 1995 private treatment records in the claims file from Charity Hospital reflect that the Veteran was in a serious motor vehicle accident and that he was treated for neck pain.  The claims file also includes subsequent private treatment records relating to neck complaints, as well as several private radiological reports dated between September 1995 and January 2000.  For example, a September 1995 MRI report reflects his cervical spine was apparently normal, and a private April 1996 CT scan report showed some disc protrusions and spondylosis.  A January 1998 MRI showed some spondylosis, a bulging disc, and some bone spurring.  A January 2000 CT scan showed osteoarthritic changes.  See also VA Radiological Reports, May 2000.

Subsequent VA treatment records reflect that the Veteran complained of neck pain since the 1995 motor vehicle accident.  See, e.g., September 2001 (New Orleans).

After the October 2007 incident, the Veterans VA treatment records indicate that he underwent surgical treatment for his neck around 2010, but these operative reports are not associated with the claims file.  Therefore, on remand, the Veteran should be asked to identify his records of surgical treatment for his neck around 2010 so that they may be associated with the claims file.

In addition, VA medical records in the claims file indicate that there may be an outstanding VA examination report dated in February 2014.  Therefore, on remand, any such outstanding VA examination report should be associated with the claims file.

As a final matter, as noted above, the VA examiner did not provide an etiological opinion.  After all of the above outlined development has been performed, the May 2013 VA examiner should be asked to carefully review the evidence again and to clarify the nature of the Veteran's cervical spine condition prior to the October 2007 injury moving televisions, and to further clarify whether the Veteran's cervical spine condition was aggravated beyond the natural progress of the disease due to the October 2007 incident.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA neurology or neurosurgery records (or any other VA records) dated in April 2010 relating to the Veteran's cervical spine.

If any of these records are found to be unavailable, this should be noted in the claims file.

2.  Obtain a copy of any outstanding February 2014 VA examination report relating to the Veteran's cervical spine.

If this record is found to be unavailable, this should be noted in the claims file (and please note if any such the examination pertained to a different claim).

3.  Ask the Veteran to identify any outstanding private or VA treatment records relating to his 1982 motor vehicle accident.  Also, ask him to identify treatment records relating to his neck surgery around 2010.  To that end, ask the Veteran to provide the requisite Forms 21-4142 so that any identified records may be associated with the claims file.

If any identified records are found to be unavailable, this should be specifically noted in the claims file.

4.  After all of the above development has been completed, ask the same VA examiner who provided the May 2013 VA examination report (and December 2013 addendum) to review the claims file, including a copy of this remand, and to clarify:

a) The nature of the Veteran's cervical spine condition prior to October 2007;

b) Whether it is at least as likely as not (50-50 probability) that the Veteran's cervical spine condition was aggravated (beyond the natural progress of the disease) due to the October 2007 incident moving televisions.

If the VA examiner who conducted the May 2013 examination is not available, another VA examiner should be enlisted to provide the requested opinions.  If additional examination of the Veteran is necessitated for that purpose, than such examination should be scheduled and conducted.    

All opinions must be accompanied by a complete rationale.

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



